Citation Nr: 1113078
Decision Date: 04/01/11	Archive Date: 06/14/11

Citation Nr: 1113078	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-19 708	)	DATE APR 01 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic sleep disorders with fatigue (claimed as chronic fatigue), to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981; March 1984 to March 1990; and November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea (claimed as chronic fatigue).

In June 2010, the Board remanded the Veteran's claim for further development, specifically to afford him a second VA examination and opinion regarding the etiology of his claimed condition.  In September 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claim.  The claims folder was subsequently returned to the Board for further appellate proceedings.

The Board further notes that, although the Veteran's claim was previously adjudicated as one of entitlement to service connection for obstructive sleep apnea, based on clinical findings during the most recent VA examination, which revealed diagnoses of obstructive sleep apnea and narcolepsy, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for chronic sleep disorders with fatigue.  As such, the issue has been broadened to encompass all theories of entitlement.

The claim was most recently before the Board in November 2010, at which time the Board denied the Veteran's claim of entitlement to service connection for chronic sleep disorders with fatigue.  

The Veteran's claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  In a November 22, 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for chronic sleep disorders with fatigue, claimed as the result of an undiagnosed illness.

2.  At the time of the November 22, 2010 Board decision, evidence pertinent to the Veteran's claim was in VA's possession, but had not been associated with the Veteran's claims folder.  


CONCLUSION OF LAW

The criteria for vacating the Board's November 22, 2010 decision have been met.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On November 22, 2010, the Board issued a decision denying the Veteran's claim of entitlement to service connection for chronic sleep disorders with fatigue, claimed as the result of an undiagnosed illness.  In October 2010, the RO received additional evidence from the Veteran in support of his claim.  At the time of the Board's decision, this evidence had not been associated with the claims folder.  Thus, the Board did not consider this evidence at the time of its decision.

In a February 2011 statement, the Veteran's service organization representative submitted a motion to vacate the November 22, 2010 Board decision based on the fact that the RO and Board did not have the opportunity to review the new evidence prior to the Board's decision.  

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or upon the Board's own motion, when there has been a denial of due process. 38 C.F.R. 20.904 (2010).  As the newly-received evidence was not associated with the claims file at the time of the Board's November 22, 2010 decision, that decision was not based on consideration of all the available evidence and should be vacated.   


ORDER

The Board's November 22, 2010 decision is vacated.


REMAND

The Veteran has submitted an October 2010 statement from his private treating physician, Dr. Ulrich.  As noted above, this evidence was not considered by the Board in its November 22, 2010 decision.  In addition, the Veteran's representative has specifically declined to waive initial consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).  Accordingly, and for the aforementioned reasons, the Board finds that a remand is necessary.

In addition, the Board observes that the most recent VA treatment reports of record are dated June 1996.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA treatment records, specifically pertaining to treatment of the Veteran's chronic sleep disorders with fatigue, are obtained and associated with the claims folder.  

The Board also observes that the most recent private treatment reports of record are dated October 2009 (from Dr. Ulrich).  Accordingly, an attempt should be made to obtain up-to-date private treatment records from this provider and any other private providers identified by the Veteran as having treated him for his chronic sleep disorders with fatigue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since August 2006 (the date of the Veteran's claim) from any VA facility that treated the Veteran for his chronic sleep disorders with fatigue and associate with the claims folder.  Any negative reply should be included in the claims folder.

2.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for his chronic sleep disorders with fatigue since August 2006 and complete and return the form(s).  Any records obtained that are not currently of record should be associated with the claims folder.  Any negative reply should be included in the claims folder.

3.  Thereafter, the RO/AMC should take whatever other appropriate development of the claim is deemed necessary, to include a new VA examination, if warranted.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplement Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010)


Citation Nr: 1043943	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic sleep disorders 
with fatigue (claimed as chronic fatigue), to include as the 
result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981; 
March 1984 to March 1990; and November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which denied the Veteran's claim 
of entitlement to service connection for obstructive sleep apnea 
(claimed as chronic fatigue).

In June 2010, the Board remanded the Veteran's claim for further 
development, specifically to afford him a second VA examination 
and opinion regarding the etiology of his claimed condition.  In 
September 2010, the VA Appeals Management Center issued a 
Supplemental Statement of the Case, in which it continued to deny 
the Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.

The Board further notes that, although the Veteran's claim was 
previously adjudicated as one of entitlement to service 
connection for obstructive sleep apnea, based on clinical 
findings during the most recent VA examination, which revealed 
diagnoses of obstructive sleep apnea and narcolepsy, the Board 
has recharacterized the Veteran's claim as one of entitlement to 
service connection for chronic sleep disorders with fatigue.  As 
such, the issue has been broadened to encompass all theories of 
entitlement.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The Veteran's chronic sleep disorders with fatigue are not 
shown by the probative evidence of record to be causally related 
to a disease, injury or event in service.
	
3.  The Veteran's chronic sleep disorders with fatigue have been 
attributed to obstructive sleep apnea and narcolepsy, both known 
clinical diagnoses, which did not manifest during service, and 
are not otherwise related to service.


CONCLUSION OF LAW

The Veteran's chronic sleep disorders with fatigue were neither 
incurred in, nor aggravated by, active duty service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), however, (regarding the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim), was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of a letter dated September 2006, which informed 
the Veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection, the 
division of responsibility between the Veteran and VA for 
obtaining the required evidence, and advised the Veteran to 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board further notes that the September 2006 
letter satisfied the requirements of Dingess and informed the 
Veteran of how VA determines the disability rating and effective 
date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records, as well as VA examination reports dated 
December 2006 and July 2010.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  The 
Veteran has not referenced any outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claim that have 
not already been associated with the claims folder.

Review of the examination reports shows that the examiners 
reviewed the complete claims folder, elicited from the Veteran 
his history of chronic sleep and/or fatigue difficulties, 
performed comprehensive physical examinations, and provided 
clinical findings detailing the results of their examinations.  
Although the Board notes that the December 2006 examiner did not 
provide an opinion regarding the etiology of the Veteran's 
diagnosed sleep disorder, as noted above, the Board remanded the 
claim in order to afford the Veteran a second examination and 
opinion regarding his claim.  Accordingly, the Board concludes 
that the July 2010 examination report is adequate upon which to 
base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim, and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that he suffers from chronic sleep disorders 
with fatigue as a result of active duty service in Saudi Arabia 
during the Persian Gulf War.  See statement from the Veteran, 
July 2008.  

In this regard, the Board notes that, on November 2, 1994, 
Congress enacted the "Persian Gulf War Veterans' Act" ("Gulf 
War Act"), Title I of the "Veterans' Benefits Improvements Act 
of 1994," Public Law 103-446.  That statute added a new 
provision, section 1117, to Title 38 of the United States Code, 
authorizing VA to compensate any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed illness 
or combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  To implement the Gulf War Act, VA added a regulation, 38 
C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is 
shown to have such documented service.

The Board notes that Congress revised 38 U.S.C.A. § 1117, 
effective March 1, 2002.  In the revised statute, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) an undiagnosed illness, 
(b) a medically-unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary of VA (the 
"Secretary") determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA promulgated 
revised regulations to, in part, implement these statutory 
changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia theater 
of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the 
chronic disability must not be attributed to any known clinical 
disease by history, physical examination, or laboratory tests.  
See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense, of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an undiagnosed 
illness or a chronic multi-symptom illness include the following:  
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss or menstrual disorders.  
See 38 U.S.C.A. § 1117(g).

As an initial matter, the Board notes that the Veteran's service 
treatment records are void of any complaints of, treatment for, 
or a diagnosis of a chronic sleep disorder or chronic fatigue 
during service.  Although a January 1979 clinical record reveals 
that the Veteran was seen with complaints of continuing 
dizziness, headaches and decreased sleep, following an 
examination, he was diagnosed with serous otitis media, or fluid 
in the middle ear.  The treatment reports further show that, in 
subsequent medical history reports, dated May 1979, September 
1979 and May 1981, the Veteran reported that he was not then, and 
had never previously experienced, frequent trouble sleeping.  
Rather, the medical examinations performed in conjunction with 
the aforementioned medical history reports show a diagnosis of 
valsalvae adequate, bilaterally, which was noted to be a 
condition related to the ear drums.  In addition, the Veteran's 
April 1991 Southwest Asia demobilization examination revealed 
that the only disease or injury he incurred while serving in the 
Southwest Asia theater of operations was a rectal abscess that 
was found to be unrelated to service.  He specifically answered 
"no" to the question of whether he had had any nightmares or 
trouble sleeping.  When asked whether he had experienced "fever, 
fatigue, weight loss or yellow jaundice," the Veteran answered 
"yes," but only circled "weight loss."  On the back of the 
examination form, the examiner wrote that the Veteran had no 
other illnesses or injuries in Saudi Arabia.  Similarly, during a 
March 1996 examination pursuant to his enlistment in the Army 
Reserves, the Veteran said that he had never experienced any 
frequent trouble sleeping. 

The Veteran's post-service records show that, in September 1994, 
he underwent a VA Persian Gulf War registry examination.  A 
review of the examination report, however, indicates that the 
Veteran never mentioned having any problems with sleeping or 
fatigue.  In a November 1994 supplement to the September 1994 
examination, when asked about his sleep history, the Veteran 
specifically stated that he snored "without apnea and awakened 
refreshed."  

In December 2006, the Veteran was afforded a VA examination 
pursuant to his claim of entitlement to service connection.  He 
told the examiner that he felt fatigued all the time, had nearly 
run his car off the road on several occasions, and could fall 
asleep at work, though not inappropriately.  He also said that 
his sleep difficulties started around 1994-1995 when he was in 
nursing school.  The examiner noted that he had been previously 
diagnosed with sleep apnea and used a CPAP (continuous positive 
airway pressure) machine to treat the condition.  The examiner 
diagnosed the Veteran with sleep apnea (with CPAP use) and 
concluded that his claimed chronic fatigue syndrome did not have 
the symptoms one would normally find with chronic fatigue 
syndrome.  Although he said that the Veteran's "main problem has 
been sleep apnea," he did not opine as to whether or not it was 
related to service.  He did, however, state that the Veteran's 
problems with fatigue did not actually began until after service.  

In May 2008, the Veteran submitted a letter from his family 
practitioner, Dr. Michael Ulrich, dated February 2008; the claims 
folder also contains a February
2008 treatment report from Dr. Ulrich.  Dr. Ulrich explained that 
the Veteran had been diagnosed with severe obstructive sleep 
apnea and had undergone a full evaluation at the Mayo Clinic.  He 
also said that the Veteran suffered from periods of narcolepsy 
and idiopathic hypersomnia without long sleep time.  Dr. Ulrich 
did not, however, relate any of the Veteran's sleep disorders to 
active duty service.  In a subsequent, October 2009 treatment 
report, Dr. Ulrich stated that the Veteran had unexplained, 
persistent or relapsing fatigue that he opined was of definite 
onset after his return from the Gulf War.  He diagnosed the 
Veteran with chronic fatigue syndrome and narcolepsy, and noted 
that the Veteran might be eligible for VA disability benefits due 
to his exposure during the Gulf War.  

In July 2010, the Veteran was afforded a second VA examination in 
order to obtain an opinion regarding the etiology of his claimed 
sleep disorder.  A review of the examination report shows that 
the examiner reviewed the Veteran's complete service and post-
service treatment reports, including his September 1994 Gulf War 
registry examination report, in which the Veteran never 
complained or reported having any chronic sleep or fatigue 
problems.  The VA examiner diagnosed the Veteran with obstructive 
sleep apnea and narcolepsy, but opined that neither condition was 
caused by or was the result of service.  In this regard, he 
explained that there were no service treatment records 
documenting either condition during service, and that the onset 
of a sleep disorder occurred over 10 years after the Veteran's 
separation from service.   
Having reviewed the complete claims folder, the Board finds the 
probative evidence of record to be against the Veteran's claim of 
entitlement to service connection for chronic sleep disorders 
with fatigue, to include as a result of an undiagnosed illness.  
As noted above, because the Veteran's claimed symptomatology has 
been attributed to known illnesses, namely obstructive sleep 
apnea and narcolepsy, service connection under 38 C.F.R. § 3.317 
is not warranted.  Moreover, because there is no competent 
evidence that the Veteran was diagnosed with a chronic sleep or 
fatigue disorder during service, along with probative evidence of 
a continuity of symptomatology after service, service connection 
on a direct basis is not warranted.  

In this regard, the Board notes that whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  In addition, the weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

In this case, as noted above, the claims folder contains a 
treatment record from Dr. Ulrich, in which he stated that the 
Veteran had "unexplained persistent or relapsing fatigue that is 
of definite onset from his return from the Gulf War," and 
diagnosed him with chronic fatigue syndrome and narcolepsy.  In 
this regard, the Board notes that, while professional medical 
opinions must be considered, the Board is not bound to accept the 
opinions of physicians whose diagnoses or opinions are based on a 
medical history provided by a veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (the mere transcription of a claimant's 
statements regarding medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional).  Here, there 
is no evidence that Dr. Ulrich, a private physician with the Mayo 
Clinic Health Care System, ever reviewed any of the Veteran's 
service or post-service treatment records prior to making his 
statement, including the Veteran's September 1994 Gulf War 
registry examination, in which he specifically denied having any 
chronic sleep disorders or chronic fatigue.  As such, the Board 
finds Dr. Ulrich's opinion to be of little probative value.  

In addition to the medical evidence, the Board has also 
considered the Veteran's assertions that his current sleep 
disorders with fatigue had their origins during active service.  
In this regard, the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Board finds that sleep difficulties are symptoms that the 
Veteran, as a lay person, is competent to report experiencing.  
See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds 
his assertions regarding continuity of symptomatology are 
entitled to some probative weight.

However, even where a veteran has asserted continuity of 
symptomatology since service, the Court has held that he or she 
is not necessarily competent to establish a link between the 
continuous symptomatology and a current underlying condition.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  As noted above, under 38 C.F.R. 
§ 3.303(b), there must also be medical evidence relating the 
Veteran's symptoms to service.  In this case, the July 2010 VA 
examiner, who, after taking all of the evidence into 
consideration, including the Veteran's service treatment and 
post-service treatment reports, the results of a complete 
physical evaluation, as well as the Veteran's own self-reports of 
his history of sleep and fatigue symptoms, concluded that his 
current obstructive sleep apnea and narcolepsy were not the 
result of service.  The Board finds that this opinion by a 
competent health care specialist is the most probative evidence 
of record as to the relationship between the Veteran's current 
disorders and service, and ultimately outweighs the Veteran's lay 
reports regarding etiology.

  
Finally, the Board notes that it has also considered the 
statements from the Veteran's family, who attested in writing as 
to their belief that the Veteran had developed a chronic medical 
disorder, manifested by chronic sleep and fatigue problems, 
during service in the Southwest Asia theater of operations during 
the Gulf War.  However, it is well settled that lay persons 
without medical training, such as the Veteran and his family 
members, are not qualified to render medical opinions regarding 
matters such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Here, there has 
been no evidence presented that would establish that any of the 
Veteran's family members who provided statements regarding the 
symptoms they observed have any medical knowledge or training.  
Accordingly, although the Board recognizes the sincerity with 
which they provided their statements, unfortunately, it concludes 
that such statements have little probative value in determining 
whether the Veteran's current disorders are related to service.  

For these reasons, the Board finds the probative evidence of 
record to be against the claim of entitlement to service 
connection for chronic sleep disorders with fatigue.  In arriving 
at the decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic sleep disorders 
with fatigue, to include as the result of an undiagnosed illness, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


ï»¿028166832      110428    1985021    11-16531

DOCKET NO. 10-00 574                DATE APR 28 2011

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

1. Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS), post lumbar laminectomy.

2. Entitlement to a separate rating for urinary incontinence associated with IVDS, post lumbar laminectomy.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2010, the Veteran and his niece testified during a video conference Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. At the time of the hearing, the Veteran submitted additional private medical evidence with a waiver of initial RO consideration. The Board
accepts this additional evidence for inclusion in the record. See 38 C.F.R. Â§Â§ 20.800; 20.1304(c) (2010).

FINDINGS OF FACT

1. The evidence of record shows that the Veteran's IVDS, post lumbar laminectomy, was not manifested by incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months or by
forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine.

2. The evidence of record shows that the Veteran's urinary incontinence is etiologically related to his service-connected IVDS, post lumbar laminenctomy, and that he wears absorbent materials which must be changed less than 2 times per day.

-2-

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for interverterbral disc syndrome, post lumbar laminectomy, have not been met. 38 U.S.C.A. Â§Â§ 1155, 5107 (West 2002 &. Supp. 2010); 38 C.F.R. Â§Â§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59,
4.71a, Diagnostic Code 5243 (2010).

2. The criteria for an initial rating of 20 percent, but no higher, for urinary incontinence associated with the Veteran's seryice-connected IVDS, post lumbar laminectomy, are met. 38 U.S.C.A. Â§Â§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Â§Â§ 4.115a, 4.115b, Diagnostic Code 7542 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. Â§Â§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by
information provided to the Veteran in letters from the RO dated in June 2007 and October 2008. These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified
the Veteran's duties in obtaining information and evidence to substantiate his claim. Thereafter, the claim was reviewed in a statement of the case issued in July 2009. (See 38 C.F.R. Â§Â§ 3.102, 3.156(a), 3.159, 3.326(a); Quartttccio v. Principi,16Yet.
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 573 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim. An additional notice as to disability ratings and effective

-3

dates was provided in the June 2007 correspondence. With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment. However, the October 2008 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability. In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). The Board finds that the Veteran received such notice.

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal. See Shinseki v. Sanders, l29 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice
deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). In view of the above, the Board finds that the notice requirements pertinent to the issue
on appeal have been met.

The duty to assist also has been fulfilled as private medical records relevant to this matter have been requested or obtained and the Veteran was provided with VA examinations. The Board finds that the available medical evidence is sufficient for
an adequate determination. There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average

-4-


impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. Â§ 1155 (West 2002);38 C.F.R. Â§ 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Denvinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation
from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 2l Vet. App. 505 (2007). The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings
may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. Â§ 4.2 (2010). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited. 38 C.F.R. Â§ 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness. See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). As a layperson the Veteran is only competent to report
observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities. See Barr v. Nicholson, 2l Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the 

-5-

criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. Â§ 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. Â§ 4.3 (2010).

Factual Background and Analysis

Historically, service connection was granted for intervertebral disc syndrome (IVDS), post lumbar laminectomy, in a June 1972 rating decision. An initial 60 percent rating was awarded, effective May 26, 1972. This rating was reduced several times, including in December 1979 when the Veteran was granted a 20
percent disability rating, effective March 1, 1980. In May 2007, the Veteran filed his current request for an increase essentially contending that he is entitled to a higher rating because of incapacitating episodes and because he should be rated under former Diagnostic Code 5293 rather than the current Diagnostic Code 5243.

At the time the Veteran applied for service connection, IVDS, post lumbar laminectomy, was evaluated under former Diagnostic Code 5293. Under Diagnostic Code 5293, a 20 percent rating was warranted upon a showing of moderate IVDS with recurring attacks; a 40 percent rating was warranted for severe IVDS with recurring attacks with intermittent relief; a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. See 38 C.F.R. Â§ 4.71(a), Diagnostic Code 5293 (2002).

The regulations used to evaluate diseases and injuries of the spine have changed recently, effective on September 23, 2002, and on September 26, 2003. See 38 C.F.R. Â§ 4.7l(a) (Diagnostic codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. Â§ 4.71a (Diagnostic code 5293)(2003); 38 C.F.R. Â§ 4.7la (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242,

-6-


5243) (2004). VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for VA to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. Â§ 5110(g) can be no earlier than the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. Â§ 3.114. However, this is not a case where  regulations were amended during the pendency of a claim. The Veteran filed his current claim for increase in May 2007. Therefore, the revised regulations apply rather than the
former regulations.

Under current regulations IVDS can be evaluated under either the Rating Formula for Rating IVDS Based on Incapacitating Episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the higher evaluation. Under the IVDS rating formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months. A 60 percent rating can be assigned for incapacitating episodes having a total duration of at least six weeks during the past
l2 months. Note (1) after the Diagnostic Code explains that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under this formula, a 20 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe
enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire 

-7 -

thoracolumbar spine. A 100 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an
appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are 7;ero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Note (5) defined unfavorable ankylosis as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing;   breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using
the limitation of motion diagnostic codes. 38 C.F.R. Â§Â§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown,8 Vet. App.202 (1995).

A January 2007 private magnetic resonance imaging (MRI) scan showed degenerative disc disease, bulging annulus fibrosus, and right paracentral posterolateral disc protrusion or herniation at L2-L3; degenerative disc disease, bulging annulus, and central subligamentousdisc protrusion atL3 with relative
vertebral foramen stenosis but no frank herniation of the nucleus pulposus; multiple

-8-


hemangiomas of the lower thoracic and lumbar spine; status postoperative left hemilaminotomy at L4 with no sign of recurrent herniated nucleus pulposus or epidural scar; and degenerative disc disease, degenerative spondylolisthesis and
bulging annulus fibrosus at L5-S1 with resulting right L5 intervertebral foramen stenosis with postoperative changes also noted at laminae at L5.

A July 2007 private medical record showed a diagnosis of chronic pain syndrome secondary to postlaminectomy syndrome.

Private medical records from the Mays and Schnapp Pain Clinic and Rehabilitation Center dated from March 2007 to May 2010 detail treatment for the Veteran's complaints of back pain, including epidural and facet blocks as well as joint injections administered in March 2007, April 2007, May 2007, March 2009, and November 2009. Dr. K.S.M. noted in these records that the Veteran's severe pain was poorly relieved by potent narcotic medication, anti-inflammatory medication, antidepressant  medication, anti-anxiety medication, bed rest, physical therapy, and exercise programs. In his opinion there was no procedure that could be done more likely to provide substantial and lasting relief with fewer side effects than those administered. These records also showed a long list of current diagnoses, including: degenerative disc disease (lumbar/lumbosacral); lumbar spondylosis; sacroiliitis; spondylolisthesis; lumbar spinal stenosis; lumbosacral radiculopathy; and post
laminectomy syndrome (lumbar).

The Veteran underwent a VA examination in June 2007. The Veteran complained that his IVDS had become progressively worse over the years. He complained of a constant daily dull ache in the center of his low back that radiated to the lateral hip, buttocks and down the legs to his toes. He also complained of severe flare-ups every one to two months for one to two weeks that were alleviated by pain medication and rest. He said that nerve blocks he had in March 2007 did not have as good an outcome as those in 1998, which had reduced his daily pain for six months. He said that occasional physical therapy helped some. He also told the examiner that he took off six weeks from work (from November 2006 to March 2007) to deal with a flare-up and started Cymbalta therapy in March 2007 in addition to his other medications (Voltaren, Elavil, Tramadol, and Percocet). It was

-9 -

noted that the Veteran wore a back brace and a lumbar corset and used a cane. It was noted that he was unable to walk more than a few yards. It also was noted that the Veteran had no physician-ordered bed rest in the last 12 months although the Veteran had gone to bed on his own intermittently.

Urinary incontinence, erectile dysfunction, paresthesias, leg or foot weakness, unsteadiness and falls, were said to be related to his prostate surgery in 2005 and unrelated to his service-connected spinal disability. However, in another section of
the examination report it was noted that the Veteran's history of urinary incontinence had a multifactorial etiology and that it was as likely as not related to the Veteran's prostate surgery as well as lumbar radiculopathy. There were no significant effects noted on his usual daily activities, but the Veteran did have to wear absorbent material that had to be changed less than 2 times per day.

On examination, there was no spasm, atrophy, guarding, tenderness, or weakness of the thoracic sacrospinalis noted and no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour. The Veteran had a stooped posture and an antalgic gait with no abnormal spinal curvatures, such as scoliosis, reverse lordosis, or kyphosis. Range of motion of the thoracolumbar spine was measured as follows: flexion to 60 degrees (with pain beginning at 30 degrees); extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees. There was no additional loss of motion on repetitive use, except for flexion which lost from zero to 45 degrees most likely due to pain. X-ray studies of the lumbosacral spine
showed mild scoliosis and some degenerative change in the lumbar spine.

It was noted that the Veteran had to take time off work in November 2006 for an extended flare-up and that he had taken 11 weeks off work in the last 12-month period. The examiner also noted the Veteran had problems lifting and carrying and encountered moderate to severe effects on his usual daily activities. Diagnosis was moderate to severe degenerative disc disease with bulging discs at L2-L3 and at L3; severe degenerative spondylolisthesis with bulging disc at L5-S1; post-operative changes of laminae at L5; post-operative changes left hemilaminotomy at L4; and stress or urinary incontinence.

-10-


The Veteran underwent a VA examination in March 2009. He complained that his symptoms were progressively getting worse. He complained of back pain that radiated to his legs and feet, but the examiner noted that the Veteran was a poor historian. The pain was about a 6 or 7 on a scale of 10 and located in his lower lumbar spine. The Veteran also said that he felt a little unsteady with his gait. He used a back brace which significantly helped his symptoms. He could only walk for about 15 minutes or one or two blocks when he started to have pain. Standing for
an extended period of time also exacerbated his symptoms. Medications noted were Voltarin, Ultram and Percocet. It also was noted that a pain specialist was giving the Veteran facet injections, which lasted six to eight months with some relief. The Veteran denied flare-ups and incapacitating episodes. It was noted that he took early retirement more than a year before this examination.

On examination, the Veteran had a slow gait with use of a cane. He was leaning forward about l0 degrees. In a resting position he was leaning forward about 10 to 15 degrees. Lumbar lordosis was noted. Range of motion of the thoracolumbar spine was measured as follows: forward flexion to 70 degrees; extension to 20 degrees; left and right rotation to 30 degrees; and left and right flexion to 30 degrees. There were no complaints of pain with forward flexion, though pain was noted with some other measurements. There was no additional loss of range of motion with repetitive use.

A neurological examination subsequently justified the award of service connection for radiculopathy of both the right and left lower extremities and separate disability ratings of l0 percent for each extremity. This report did not mention urinary incontinence. X-ray studies of the lumbar spine showed grade 1 spondylolisthesis. Diagnosis was moderate degenerative disc disease and grade 1 spondylolisthesis at L5-S1 degenerative in nature. Regarding Deluca concerns, the examiner opined that it was conceivable that pain could further limit function, particularly after the Veteran had been on his feet all day; however, it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

- 11-


During his November 2010 Board hearing, the Veteran testified that before he retired his former employer had been  accommodating and permitted him to take weeks off work at a time to rest his back. (See transcript at pp. 4-5). He conceded
that no doctor had ever ordered him to take bed rest, but testified that he did bed rest himself after flare-ups. He was not specific as the dates and duration of these periods of bed rest, however. (Id. at pp. 6-7). His niece testified that she
remembered the Veteran taking bed rest for weeks at a time when she was growing up. (Id. at p. 9). The Veteran also disputed the 2009 VA examiner's pain observations and maintained that he started having pain as soon as he started bending. (Id. at pp. 11-13).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for IVDS, post lumbar laminectomy, is not warranted in this case, but a separate rating for urinary incontinence associated with the Veteran's service-connected back disability is in order. The record clearly indicates that the Formula for Rating IVDS Based on Incapacitating Episodes is inapplicable to the present case as there is no evidence that the Veteran's spinal disease ever resulted in "incapacitating episodes" as defined by VA regulations. As noted above,
"incapacitating episodes" require bed rest prescribed by a physician. The Veteran recently testified that no physician had ever told him specifically to take bed rest, but that he did so on his own initiative. (See transcript at p. 6).

When the evidence of record is reviewed under the General Rating Formula set forth above, the Board finds that a higher 40 percent rating is not warranted. Specifically, none of the records reflect that the Veteran's flexion of the thoracolumbar spine was limited to 30 degrees or less. In fact, in both VA examinations, flexion was measured to 45 to 60 degrees (June 2007) and to 70 degrees (March 2OO9), and the combined range of motion of the thoracolumbar spine was 210 degrees in both examinations. These measurements do not entitle the Veteran to a disability rating in excess of his current 20 percent disability rating. The evidence does not show that the Veteran had limitation of flexion to 30 degrees or less. Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine. Thus, the evidence clearly shows the Veteran is not entitled to a higher rating for his IVDS disability on the basis of limitation of motion.

-12-


To the extent that the evidence, especially measurements of forward flexion and the combined range of motion of the thoracolumbar spine, suggests the Veteran should be rated at below 20 percent, the Board notes that his current 20 percent disability rating is considered protected. Under 38 C.F.R. Â§ 3.951(b), a rating must continuously be in effect for 20 years before it is protected. The Veteran's current rating was established in a rating decision dated in December 1979 and effective March 1, 1980. Further, the fact that an evaluation is protected does not mean that outdated diagnostic codes, such as Diagnostic Code 5293, are applicable to an increased rating claim. See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33, 421 (2000).

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his spine disability. The record also reveals that the Veteran has at various times taken medication to treat pain. The VA examiners were specifically
asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use. After examining the Veteran and considering his complaints, the June 2007 VA examiner noted no additional loss of motion on repetitive use except for flexion which lost to 45 degrees, most likely due to pain. Additionally, the March 2009 VA examiner explained that it was conceivable that pain could further limit function, particularly if the Veteran had been on his feet all day, but that the Veteran was retired and it was not feasible to express any such limitation of function in terms of limitation of motion with any degree of medical certainty. Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees of forward flexion. In other words, the current 20 percent rating assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased rating based solely on pain is not warranted in this case. 38 C.F.R. Â§ 4.45, 4.71a, Diagnostic Code 5243: DeLuca v. Brown, 8 Vet. App.202 (1995).

The Board also has considered whether an increased or separate rating is warranted based upon a showing of a neurological disability related to the spine. However, during the course of this appeal service connection has been granted for

-13-

radiculopathy of both lower extremities and any appeal of either 10 percent rating for each leg is not currently before the Board. The Board also notes that there is no indication of bowel impairment associated with the Veteran's IVDS disorder.

However, the June 2007 VA examiner found that the Veteran's urinary incontinence was as likely as not related to his lumbar radiculopathy and his prostate surgery. She noted that before his prostatectomy in 2005 the Veteran had pain with urination as well as frequency and urgency issues, and since was incontinent and wore an absorbent pad occasionally. The March 2009 VA examiner failed to comment on any urinary incontinence. The Board notes that the June 2007 VA examiner failed to opine how much of the Veteran's urinary incontinence was due to his service-connected back disability and how much was due to his prostate surgery. Therefore, granting the Veteran the benefit of the doubt, the Board finds that his urinary incontinence is related to his service-connected IVDS, post lumbar laminectomy, and service connection for this secondary condition is warranted.

As Note 1 of the General Rating Formula for Diseases and Injuries of the Spine permits a separate rating for associated bladder impairment, the Board finds that a 20 percent rating is in order for the Veteran's urinary incontinence. The Veteran's bladder disorder can be rated by analogy to Diagnostic Code 5242 for rating a neurogenic bladder. A neurogenic bladder is rated as a voiding dysfunction under 38 C.F.R. Â§ 4.115a, Ratings of the Genitourinary System-Dysfunctions. Section 4.ll5a permits a 20 percent disability rating for a voiding dysfunction that requires the wearing of absorbent materials which must be changed less than2 times per day while a 40 percent rating requires the wearing of absorbent materials which must be changed 2 to 4 times a day. Since the June 2007 VA examiner found that the Veteran had to wear absorbent material that had to be changed less than 2 times per day a 20 percent rating is appropriate. The Board notes that the other rating criteria of Section 4.ll5a or for Section 4.1 15b, Ratings of the Genitourinary System-Diagnoses, are either inapplicable for this case or unable to be used because there is no additional evidence within the claims file under which to rate the Veteran's urinary incontinence.

-14-

The Board notes that the Veteran is competent to report the symptomatology associated with his disability. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is competent to report that on which he or she has personal knowledge). However, the Veteran's lay evidence is not as credible as the more probative and definitive evidence prepared by objective skilled professionals which demonstrates that the criteria for a rating in excess of 20 percent for his spinal disability have not been met, with the exception of a separate rating for urinary incontinence.

The Veteran is entitled to be rated under the code that allows the highest possible evaluation. Schafrath, 1 Vet. App. at 589. After reviewing all pertinent provisions, however, the Board, with the exception of 38 C.F.R. Â§ 4.115a for rating urinary incontinence, can find no basis on which to assign a higher or separate disability rating related to his service-connected spine disability. The preponderance of the evidence is against a disability rating higher than20 percent for the Veteran's spinal disability. The Board has considered whether a staged rating is appropriate; however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the period on appeal and as such staged ratings are not warranted. Hart v. Mansfield, 2l Vet. App. 505 (2007). Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. Â§ 5107(b); Gilbert v. Derwinski, 1 Yet. App. 49, 56 (1990).

The above determination continuing the Veteran's current 20 percent rating for IVDS, and awarding a separate 20 percent rating for urinary incontinence, is based on application of pertinent provisions of VA's Schedule for Rating Disabilities. The Board notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis. See 38 C.F.R. Â§ 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008). A determination of whether the available applicable schedular rating criteria are

-15-

inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board. If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture for IVDS could not be contemplated adequately by the applicable schedular rating criteria discussed above. The criteria provide for higher ratings and for separate ratings, but as has been explained thoroughly herein, the currently assigned rating adequately described the severity of the Veteran's symptoms when a separate rating for urinary incontinence is also awarded. Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's IVDS disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted . See Thun, 22 Vet. App. at lll; see also Bagwell v. Brown, 9 Vet  App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). In any event, the Veteran's representative said during the Board hearing that the Veteran would separately pursue a claim for a total disability rating based upon individual unemployability (TDIU).

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the period on appeal, and provide for higher ratings and for separate ratings for more severe symptoms. As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. Â§ 3.321(b)(1).

-16-

ORDER

Entitlement to a rating in excess of 20 percent for IVDS, post lumbar laminectomy, is denied.

Entitlement to a separate rating of 20 percent for urinary incontinence associated with IVDS, post lumbar laminectomy, is granted, subject to the laws and regulations governing the award of monetary benefits.

JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

-17-




